DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to claims filed 5/21/2021 . Claims 25-29, 32-38, 41-44 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: haptic playback track generator (claims 43-44).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25-29, 32-38, 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Rihn 711 (US 20150355711 A1) in view of Guillotel 619 (US 20180200619 A1).

Regarding claim 25, Rihn discloses: a method of designing haptics, comprising:
placing a haptic emitter in a spatial environment (fig.8-11:852, 0051-52: the car acting as a haptic source is placed into the virtual interactive environment, hence, a haptic emitter corresponding to the car object and generating the designated haptic effects is placed into the spatial virtual environment; see 0058 describing the intermixing of haptic sources or emitters);
assigning the haptic emitter to an audio/visual (A/V) element within the spatial environment (0051-52: the haptic source or emitter is assigned to or associated with the car A/V (car, car tire, etc.) element in order to determine variation in haptic effects based on tracked distance); and
generating a haptic playback track by cross-referencing at least one position of the A/V element with the haptic emitter (0051-52 discloses the variation in distance based on, e.g., a zoom function and the production of appropriate haptic effects, hence, tracking and cross-referencing the positional distance of the A/V element object with the generated effect, e.g., car effect, car tire effect, in order to generate the appropriate real-time haptic playback track for transmission to haptic output devices).
Rihn does not disclose: wherein the haptic playback track includes a timeline, the cross-referencing of the at least one position of the A/V element with the haptic emitter comprising cross-referencing such that spatial data of the haptic emitter is associated with the at least one position of the A/V element in the timeline.
Guillotel discloses:  wherein the haptic playback track includes a timeline (fig.5, 0070-72 shows a GUI interface for editing a haptic effect timeline such as to associate with haptic descriptions, these descriptions including descriptions of properties of spatial objects including positions, see Tables 8-10), the cross-referencing of the at least one position of the A/V element with the haptic emitter comprising cross-referencing such that spatial data of the haptic emitter is associated with the at least one position of the A/V element in the timeline (fig.5, 0070-72, Tables 8-10: the spatial data is associated of haptic objects is associated with haptic timelines such as generated via fig.5, hence, the spatial data of haptic emitters are associated with the timeline of fig.5, see also 0032-36 describing haptic authoring being used in addition to sensor data, e.g., describing object positions, to generate synthesized haptic effects).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Rihn by incorporating timeline association of Guillotel. Both concern the art of integrating haptic effects into audio-visual content, and the incorporation would have according to Guillotel, improved the control over the haptic effects generated by allowing an artist to generate tailored haptic effects to synchronize with haptic content (0071, 0032-36).

Regarding claim 26, Rihn modified by Guillotel discloses the method of claim 25 as described above. Rihn modified by Guillotel further discloses: wherein the spatial environment includes at least one of 360° video (0056: 360 environment supporting user rotation), a three-dimensional (3D) spatial environment (0051, 0056: 3D environment including Z-distance), an augmented reality environment or a virtual reality environment (0051, 0056 both describe virtual reality environments; ).

Regarding claim 27, Rihn modified by Guillotel discloses the method of claim 25 as described above. Rihn modified by Guillotel further discloses: assigning a spatialized haptic effect to the A/V element, the spatialized haptic effect being associated with the haptic emitter (Rihn 0051 describing variance based on panning, distance, 0056 describing rotational variance, and 0058 describing intermixing of spatial haptic effects and dependence on field of view, etc. all constitute assigning of spatialized haptic effects, Guillotel 0070-71, 0032-36: assigning authored haptic effects including spatial adjustments to objects).

Regarding claim 28, Rihn modified by Guillotel discloses the method of claim 27 as described above. Rihn modified by Guillotel further discloses: wherein the assignment of the spatialized haptic effect is based on at least one of point-of-view (POV) (Rihn 0058, 0051 as describe above; 0068, fig.14-17: variance of effect based on first or third person point of view), full ambience (0058 describing intermixing of all ambient sources; 0068 describing ambient haptic effects), character selection (0068 describing first or third person views constitutes a form of character selection, i.e., selection of a character for POV style haptics), gaze of a character (0068, 0051, 0058 describing POV camera movements), touch, emphasized three-dimensional (3D) objects or actuator selection (figs.15, fig.17, 0069-71 shows the selection of different actuators based on first or third person views).

Regarding claim 29, Rihn modified by Guillotel discloses the method of claim 27 as described above. Rihn modified by Guillotel further discloses: wherein the assignment of the spatialized haptic effect further comprises setting a falloff range for the spatialized haptic effect (Rihn figs.8-11, 0051: variation of intensity based on distance constitutes setting of a particular falloff range or rate for the spatialized haptic effect; Guillotel fig.5. falloff range such as termination after timeline effect is over).

Claims 34-40, 43-44 recite computer-readable media and systems analogous to the above methods and are hence rejected under the same rationale.

Regarding claim 32, Rihn modified by Guillotel discloses the method of claim 25 as described above. Rihn modified by Guillotel further disclose: generating a metadata file including at least the spatial data (Guillotel 0046-47, 0055, Tables 7-10 show metadata formatted in the MPEG-V standard, such as for transmission, storage, etc.).

Regarding claim 33 Rihn modified by Kim discloses the method of claim 32 as described above. Rihn further discloses: determining one or more haptic tracks to play based on the metadata file (Guillotel: 0046-47, fig.1:120-130 show distribution and rendering of the haptic metadata files, the rendering step requiring determining haptic tracks for playback on the various haptic devices, see 0043-44).

Claims 34-38, 41-44 recite computer-readable media and systems analogous to the above methods and are hence rejected under the same rationale.


Response to Arguments
In the remarks, the following arguments were made:
I. Regarding representative claim 25, Rihn describes a system in which the visual object already has one or more haptic effects associated therewith and the variation of those haptic effects based on distances; there is no teaching of a separate haptic emitter being placed in the spatial environment, since the object itself already has haptic effects associated therewith; hence, there is no assigning of a separate haptic emitter to the visual object. Furthermore, Rihn 0058 only describes intermixing and does not disclose subject matter relevant to the claims.

Applicant’s arguments are moot in view of new art being applied, in particular, cited portions of Guillotel discloses a technique wherein even captured or automatically generated data, such as that of Rihn, should preferably be put through an authoring tool (0036, fig.5, 0070-72), i.e., so as to create more sophisticated and tailored haptic effects, hence, association of a haptic emitter, such as designed by an author, with an object.

II. Claim 43 recites user assignment of haptic emitter to audio/visual element within the spatial environment.
	Applicant’s arguments are moot in view of new art applied, in particular, Guillotel discloses user assignment by disclosing use of authoring tools, see 0032-36, fig.5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schneider ("Tactile Animation by Direct Manipulation of Grid Displays", published 1/11/2015) discloses a timeline editor for editing various haptic effects.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch, can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANG LI/
Examiner, Art Unit 2143